Citation Nr: 0614059	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  99-02 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for depression.

2.  Entitlement to an effective date earlier than September 
23, 2002, for the assignment of separate evaluations for 
lumbar spine radiculopathy of the right and left lower 
extremities.

3.  Entitlement to an initial evaluation in excess of 
20 percent for lumbar strain with herniated nucleus pulposus 
and radicular pain for orthopedic symptoms of the lumbar 
spine with a separate 20 percent evaluation for radiculopathy 
of right lower extremity and a separate 10 percent evaluation 
for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975 and from May 1978 to June 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of entitlement to an initial evaluation in excess 
of 20 percent for lumbar strain with herniated nucleus 
pulposus and radicular pain for orthopedic symptoms of the 
lumbar spine with a separate 20 percent evaluation for 
radiculopathy of right lower extremity and a separate 
10 percent evaluation for radiculopathy of the left lower 
extremity is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Depression is manifested by no more than mild 
symptomatology.

2.  A November 28, 2001, VA examination report establishes 
that the service-connected lumbar strain with herniated 
nucleus pulposus and radicular pain would appropriately be 
rated by providing separate evaluations for radiculopathy of 
the right and left lower extremities.

3.  Prior to November 28, 2001, the facts do not establish 
that the veteran's neurological symptoms in the right and 
left lower extremities associated with intervertebral disc 
syndrome warranted separate evaluations.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
10 percent for depression have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9434 (2005).

2.  The criteria for an effective date of November 28, 2001, 
for the award of a separate 20 percent evaluation for the 
left lower extremity and a 10 percent evaluation for the 
right lower extremity based upon neurological symptoms have 
been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.400, 4. 124a, Diagnostic Code 8520 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and that (4) VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied for the most part by the March 2004 letter, which 
was sent after the issuance of the rating decision involving 
the earlier effective date (and which timing will be 
discussed below).  There was no VCAA letter sent regarding 
the claim for an increased rating for the service-connected 
psychiatric disorder, which will also be discussed below.

In the March 2004 letter, VA informed the veteran that in 
order to substantiate a claim for an earlier effective date 
for the separate evaluation for the right and left lower 
extremities, the evidence would need to show that entitlement 
arose prior to September 23, 2002.  It is clear that the 
veteran is aware of the evidence necessary to substantiate 
the claim for an earlier effective date.  The veteran, 
through his representative, has made detailed arguments as to 
why an earlier effective date is warranted and has supported 
his arguments with the application of VA law and the evidence 
in the claims file.  See Memorandums from veteran's 
representative, dated January 19, 2003, February 23, 2003, 
March 8, 2003, May 23, 2003, August 15, 2004, September 8, 
2004.  Thus, any error on the part of VA regarding informing 
the veteran of the evidence necessary to substantiate this 
claim is harmless.

There has been no VCAA letter issued regarding the claim for 
entitlement to an initial evaluation in excess of 10 percent 
for depression.  However, like the claim for an earlier 
effective date, it is clear that the veteran is aware of the 
evidence necessary to substantiate this claim.  For example, 
he has made detailed arguments why he would warrant either a 
30 percent evaluation or a 50 percent evaluation by stating 
which symptoms the veteran has that fall under those criteria 
for evaluating psychiatric disorders.  See Memorandum from 
veteran's representative, dated December 3, 2005.  Such 
arguments establish with certainty that the veteran knows 
what the evidence must show to substantiate the claim for a 
higher evaluation.  Thus, the failure to provide the veteran 
with a letter informing him of such is harmless.  

As to informing the veteran of which information and evidence 
he was to provide to VA, which information and evidence VA 
would attempt to obtain on his behalf and informing him that 
he should submit any evidence in his possession that 
pertained to the claim, in the March 2004 letter, VA informed 
the veteran that it would obtain relevant records from any 
federal agency, such as the military, VA facilities, and the 
Social Security Administration.  It also stated it would make 
reasonable efforts to obtain relevant evidence not held by a 
federal agency, such as private medical records, employment 
records, or records from other state and local government 
agencies.  Finally, it stated that the veteran should send VA 
any copies of any relevant evidence he had in his possession.  
While the March 2004 letter addresses only the claim for an 
earlier effective date, it is reasonable to assume that the 
veteran knew these duties (of who bears the responsibility 
for obtaining evidence) would apply to both claims.

In a recent Court case, the Court held that a service-
connection claim that provides for disability-compensation 
benefits consists of the following five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VCAA requires notice to a claimant of how a VA service 
connection claim may be substantiated as to all five elements 
of such a claim, including degree of disability and effective 
date of disability.

In this appeal, the Board finds that the veteran has notice 
of both what type of information and evidence he needs to 
substantiate the claims for an earlier effective date (which 
is essentially a claim for increase) and the claim for 
increase.  He also has notice of the degree of disability and 
how an effective date is assigned.  Thus, the requirements of 
Dingess/Hartman have been met.  See id.

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of the appeal associated with the earlier effective 
date was decided prior to VCAA enactment.  The Court 
acknowledged in Pelegrini II that where, as here, section 
5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice; rather, the veteran had the right to a content-
complying notice and proper subsequent VA process.  Pelegrini 
II, 18 Vet. App. 120.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirements was harmless error.  The content 
of the March 2004 letter provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided an opportunity to submit additional 
evidence, and he has submitted additional evidence regularly 
since the issuance of that letter.  Thus, the actions taken 
by VA have essentially cured the error in the timing of the 
notice.  Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Again, VA did not send the veteran a VCAA letter related to 
his claim for a higher evaluation for the service-connected 
depression.  There cannot be any prejudice to the veteran 
when it is clear that he has actual knowledge of the evidence 
necessary to substantiate the claim and who bears what 
responsibility in obtaining and submitting evidence.  See id.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
VA has obtained VA treatment records, and private medical 
records that the veteran has identified.  The veteran has 
submitted medical records as well.  VA has provided the 
veteran with multiple examinations in connection with his 
claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

II.  Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
depression.  This matter therefore is to be distinguished 
from one in which a claim for an increased rating of a 
disability has been filed after a grant of service 
connection.  The Court has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-127.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.

The veteran's service-connected post-traumatic stress 
disorder is evaluated under Diagnostic Code 9434.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9434 (2005), which 
addresses major depressive disorder, the criteria are as 
follows, in part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 
10 percent disabling

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that his psychiatric disorder warrants 
either a 30 percent or 50 percent evaluation, as he has 
difficulty in establish and maintaining effective work and 
social relationships, a blunted affect, crying spells, 
reduced libido, difficulty sleeping, depressed mood, and 
speech low in tone and rate.  

After having carefully reviewed the evidence, the Board finds 
that the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for depression.  The 
veteran's psychiatric disorder is no more than mildly 
disabling.  He has been consistently described as being 
pleasant, cooperative, calm, and having good contact.  His 
speech is consistently described as coherent, relevant, and 
goal directed.  In August 2005, the examiner stated the 
veteran had no impairment in thought processes.  The veteran 
has been married for three years to his current wife, and he 
has described their relationship as being "good."  He has 
worked in the same job for eight years, and has missed 
between five to six days in the last year.  He has been 
consistently described as alert and oriented.  His speech is 
normal with rate and tone and is logical and goal directed.  
The veteran has no problems with daily hygiene or memory.  
The veteran has consistently denied hallucinations, 
delusions, homicidal ideations, and suicidal ideations.  He 
has reported occasional crying spells and difficulty 
sleeping.  On the whole, the veteran is able to function on 
his medication.  In August 2005, he stated that the 
medication he was taking for his sleeping impairment had a 
calming effect on him, and he slept better.  

There is no doubt that the veteran has symptoms associated 
with his depression, such as occasional crying spells, short-
temper, depressed mood, a lack of energy, and blunted affect.  
However, even accepting those symptoms, the Board finds that 
the service-connected depression does not warrant the next 
higher evaluation.  Under the 30 percent evaluation, it 
contemplates periods of the inability to perform occupational 
tasks.  The veteran has not described being unable to perform 
his work except when it relates to concern with taking 
medication and working (which is evidence of good judgment).  
The veteran has stated he has missed 5 to 6 days in the last 
year.  That is, at most, one day every other month.  The 
veteran's lack of energy, decreased libido, and depressed 
mood do not appear to have caused any more than slight 
occupational impairment, as he has been at his current job 
for eight years.  The veteran expressed increased stress in 
March 2005, but he had just been told of a death in the 
family.  Thus, increased symptomatology would be expected.  
See 38 C.F.R. § 4.1 (2005) ("[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's depression warrants a 
30 percent evaluation.  The veteran described more severe 
symptomatology at the August 2005 examination, such as 
isolation, paranoia, and being angered easily.  Even hearing 
those complaints, the examiner assigned a GAF score of 65, 
which contemplates a mild psychiatric disability.  See 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 
1994) (GAF score of 65 is defined as "Some mild symptoms 
(e.g. depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships").  Id.  The GAF score of 65 would fall under 
the criteria for a 10 percent evaluation.  The symptoms 
described under that score closely resemble those described 
by and about the veteran, i.e., depressed mood, mild 
insomnia, occasional truancy.  The veteran has not been 
hospitalized for depression, nor is he in receipt of regular 
treatment.  

Considering the criteria under the 30 percent evaluation, 
while the veteran may have a depressed mood, he has denied 
anxiety, has not reported any panic attacks, and a medical 
professional has stated he has no memory problems.  His sleep 
impairment has improved since being put on medication.  The 
veteran reported paranoia in August 2005, but had not 
reported such when seen in September 2004, October 2004, and 
March 2005.  Again, the veteran has been at the same job for 
eight years and has been married for three years, describing 
his relationship with his wife as "good."  Based upon a 
review of the evidence of record, the preponderance of the 
evidence is against a finding that the veteran's depression 
is any more than mildly, or 10 percent, disabling.

The Board is aware that the symptoms described under the 
30 percent evaluation address the level of severity of 
symptoms associated with that disability rating.  See 
Mauerhan, supra.  The Board finds that the symptoms 
associated with the veteran's depression do not rise to the 
level of severity of those listed under the 30 percent 
evaluation, for the reasons stated above.  The veteran had 
argued that he warranted either a 30 percent or 50 percent 
evaluation.  As the Board has determined that the 
preponderance of the evidence is against a finding that he 
meets the criteria for a 30 percent evaluation, it has 
impliedly determined that he does not meet the criteria for 
an evaluation in excess of 30 percent.  The benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55.  

In view of the denial of entitlement to an initial evaluation 
in excess of 10 percent for depression, the Board finds no 
basis for assignment of separate ratings for separate periods 
during the appeal period.  See Fenderson, supra.

The Board notes it does not find that consideration of an 
extra-schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2005) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  See 
38 C.F.R. § 4.1.  Thus, with this in mind, the Board finds 
that the veteran's symptoms that warrant the 10 percent 
evaluation for depression are clearly contemplated in the 
Schedule and that the veteran's service-connected disability 
is not exceptional nor unusual such as to preclude the use of 
the regular rating criteria.  Referral in this instance is 
therefore not warranted because the evidence does not 
indicate that the service-connected disability has rendered 
the veteran's disability picture unusual or exceptional, 
markedly interfered with employment, or required frequent 
inpatient care as to render impractical the application of 
regular schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.

III.  Earlier Effective Date

The veteran is service connected for lumbar strain with 
herniated nucleus pulposus with radiculopathy.  When service 
connection was initially granted for the low back, the 
disability was evaluated as one disability.  During the 
appeal period, the RO assigned separate evaluations for the 
orthopedic symptomatology and the neurological symptomatology 
associated with intervertebral disc syndrome, effective 
September 23, 2002.  Prior to September 2002, the service-
connected disability was evaluated as 20 percent disabling.  
As of September 2002, the service-connected disability is 
evaluated as 20 percent disabling for orthopedic symptoms and 
20 percent disabling and 10 percent disabling for 
radiculopathy of the right and left lower extremities, 
respectively.  

It appears that the RO chose September 23, 2002, to provide 
the veteran with separate evaluations based on a change in 
the rating criteria on that date for disabilities involving 
intervertebral disc syndrome.  The criteria for 
intervertebral disc syndrome in effect prior to September 
2002 encompassed the neurological symptoms associated with 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (in effect prior to September 2002).  
The criteria in effect as of September 2002 for 
intervertebral disc syndrome are based upon the number of 
incapacitating episodes of intervertebral disc syndrome 
(which would require bed rest prescribed by a physician) 
during one calendar year.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as of September 2002).  There was an additional 
provision added in September 2002 which stated that 
intervertebral disc syndrome could be evaluated based upon 
incapacitating episodes or by separately rating the 
orthopedic symptomatology and the neurological 
symptomatology, whichever provided the veteran with a higher 
overall evaluation.  See id. at Note (2).

During the pendency of the veteran's appeal, the criteria for 
evaluating disabilities of the spine changed in September 
2002 and again in September 2003; however, the changes in the 
criteria in September 2003 cannot be applied to the veteran's 
claim for an effective date earlier than September 23, 2002, 
for the separate evaluations for the lower extremities, as 
the criteria cannot be applied prior to the effective date of 
the change.  See Green v. Brown, 10 Vet. App. 111, 117 (1997) 
citing 38 U.S.C. 5110(g); 38 C.F.R. 3.114(a), 3.400(p) (a 
change in rating criteria cannot be given an effective date 
earlier than the effective date of the regulation change).

The veteran argues that the separate 20 percent and 
10 percent evaluations for the right and left lower 
extremities, respectively, should go back to the date service 
connection for the low back was granted.  Specifically, he 
argues that the addition of Note (2) in September 2002 was 
not a change in the law, as it was always appropriate to 
evaluate orthopedic symptoms separately from neurological 
symptoms for intervertebral disc syndrome.  

Prior to September 2002, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 10 percent when limitation of motion was 
slight, 20 percent when limitation of motion was moderate, 
and 40 percent when limitation of motion was severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Under Diagnostic Code 5293, mild intervertebral disc syndrome 
warranted a 10 percent evaluation, moderate intervertebral 
disc syndrome with recurring attacks warrants a 20 percent 
evaluation, evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warranted a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warranted a 60 percent rating.  Id.  

The criteria for the relevant neurological involvement have 
not changed during the appeal period.  Total paralysis of the 
sciatic nerve is manifested by the foot dangling and 
dropping, no active movement possible of the muscles below 
the knee, and "weakened or (very rarely) lost" flexion of 
the knee.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).  
Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating.  Id.  An 80 percent 
disability rating is warranted for complete paralysis of the 
sciatic nerve.  Id.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2005).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 3.400.  An 
effective date for a claim for increase may be granted prior 
to the date of claim if it is factually ascertainable that an 
increase in disability had occurred within one year from the 
date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.400(o)(1) and (2) (2004); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of an effective 
date of November 28, 2001, for the award of separate 
20 percent and 10 percent evaluations for the neurological 
symptoms associated with the right and left lower 
extremities, respectively.  Initially, it must be noted that 
the veteran's representative is absolutely correct in stating 
that prior to September 2002, intervertebral disc syndrome 
could be evaluated for orthopedic symptoms separately from 
neurological symptoms without violating the rule against 
pyramiding, see 38 C.F.R. § 4.14 (2005), and without an 
express regulation stating such.  

The RO granted the separate evaluations as of September 23, 
2002.  In an October 2002 medical opinion, which is after the 
effective date of September 2002, a VA examiner stated that 
she had reviewed the claims file, including the November 28, 
2001, VA examination report and that she could find no 
evidence in the claims file that the veteran's 
orthopedic/neurological disabilities had changed since the 
November 28, 2001, examination.  That examination report 
shows that the veteran's right patellar and Achilles reflexes 
were "much reduced when compared to the left."  It was also 
noted that the veteran was unable to distinguish between 
sharp and dull sensation despite "vigorous use of a 
Wartenberg wheel" on the right.  The October 2002 medical 
opinion establishes that the veteran's neurological symptoms 
in November 2001 had worsened and that awarding separate 
evaluations for the neurological symptoms in the lower 
extremities apart from the orthopedic symptoms at that time 
was appropriate, particularly when she pointed out that in 
2002, she saw no difference in symptomatology from the 
November 2001 examination report.  Thus, a 20 percent 
evaluation for the right lower extremity and a 10 percent 
evaluation for the left lower extremity are granted, 
effective November 28, 2001.  This grant is based upon the 
"facts found" in this case.  See 38 U.S.C.A. § 5110.  The 
claim for increase has been pending since 1997, and that is 
the date of claim.  The increase in this case comes after the 
date of claim, and thus the provision that allows an 
effective date earlier than the date of claim is not 
applicable.  

In considering the evidence dated prior to November 28, 2001, 
the Board finds that the preponderance of the evidence is 
against separate evaluations for the neurological symptoms 
from the orthopedic symptoms.  Prior to September 2002, the 
criteria under Diagnostic Code 5293 contemplated neurological 
symptoms.  The 20 percent evaluation contemplated moderate 
intervertebral disc syndrome with recurring attacks.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
2002).  Prior to November 2001, the service-connected 
intervertebral disc syndrome was not any more than moderately 
disabling, and the neurological symptoms were minimal.  For 
example, in September 1999, an electromyography of the right 
leg showed no nerve root lesions.  A nerve conduction study 
at that time of the right leg was within normal limits.  In 
January 2000, the veteran complained of back pain and 
intermittent numbness and pain radiating down his right leg.  
Examination revealed that the deep tendon reflexes were 3+ 
and symmetrical in both lower extremities.  Toes were 
downgoing.  The examiner stated that the veteran's deficits 
at that time did not require neurosurgical evaluation.  In 
September 2000, the veteran denied any numbness or tingling 
in his lower extremities.  

An October 2001 private medical record shows that the veteran 
denied any weakness, numbness, or paresthesia in the lower 
extremities.  Examination of the L4-S1 deep tendon reflexes 
were brisk and bilaterally 2+/4.  Sensation was intact in the 
lower extremities.  The examiner stated the veteran's forward 
bending, backward bending, side bending, and rotation were 
all within normal limits, although the veteran had increased 
pain with forward and backward bending.  A separate October 
2001 private medical record shows that the veteran reported 
his back pain was "much improved."  He admitted he still 
had pain with forward bending.  The examiner stated the 
veteran had mild paralumbar tightness and noted the veteran's 
pain increased when he forward bended, but that it was not 
present with extension.  Side bending and rotation were 
within normal limits.  Extremities L4-S1 deep tendon reflexes 
were brisk and bilaterally 2+/4.  Sensation was intact.  
Muscle strength was 5+/5, bilaterally.  

These findings establish intervertebral disc syndrome that is 
no more than moderately disabling.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  The findings associated with the 
neurological complaints are minimal.  Objective testing, such 
as nerve conduction studies and an electromyography, was 
normal for the right lower extremity.  Sensation was 
consistently intact during that time.  There was no testing 
of the left lower extremity, but when examined clinically, 
sensation was intact.  The evidence dated prior to November 
28, 2001, is against a finding that the veteran had 
neurological symptoms that needed to be separately rated, as 
there is no objective evidence upon which to base a finding 
that the veteran's neurological symptoms in the lower 
extremities met the criteria for even mild incomplete 
paralysis.  The veteran's report of symptoms in the medical 
records do not establish intervertebral disc syndrome that is 
any more than moderate in degree.  The veteran's range of 
motion of the lumbar spine was normal with pain on forward 
and backward bending.  Such does not establish that the 
veteran has severe range of motion or severe intervertebral 
disc syndrome.  

For the above reasons, the Board finds that the evidence 
supports the award of separate evaluations for the 
neurological symptoms in the right and left lower extremities 
as of November 28, 2001.  However, the preponderance of the 
evidence is against a finding that the service-connected 
lumbar strain with radiculopathy warranted separate 
evaluations for the neurological symptoms in the lower 
extremities prior to November 28, 2001, for the reasons 
stated above.  The facts in this case do not support 
effective date earlier than November 28, 2001.  To this 
extent, the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for depression is denied.

Entitlement to an effective date of November 28, 2001, for 
the award of a separate 20 percent evaluation for left lower 
extremity and a 10 percent evaluation for right lower 
extremity based upon neurological symptoms is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.


REMAND

The veteran has submitted evidence directly to the Board that 
relates to his claim for a higher evaluation for lumbar spine 
strain with herniated nucleus pulposus and radiculopathy in 
the lower extremities; however, he did not include a waiver, 
which would allow the Board to consider that evidence without 
referral to the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2005).

Further, it has been some time since the veteran had the 
service-connected disabilities evaluated.  Thus, a current 
examination will be ordered.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Schedule the veteran for a VA 
examination in connection with the claim 
for increase for the service-connected 
lumbar spine disability to determine the 
current level of severity of the service-
connected disability, to include both the 
orthopedic and neurological symptoms.  
The ranges of motion of the lumbar spine 
should be reported, and any other 
relevant findings, including those 
contemplated by DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Additionally, the 
neurological symptoms associated with the 
service-connected disability should be 
described.  Any opinion expressed in the 
examination report should be accompanied 
by a written rationale with evidence in 
the claims file and/or sound medical 
principles.

2.  Readjudicate the claim for increase.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


